696 So.2d 340 (1997)
PIZZA HUT OF AMERICA, INC., Petitioner,
v.
Richard MILLER, etc., et al., Respondents.
No. 88301.
Supreme Court of Florida.
July 3, 1997.
Bonita L. Kneeland of Fowler, White, Gillen, Boggs, Villareal & Banker, P.A., Tampa, for Petitioner.
Stuart C. Markman and Susan H. Freemon of Kynes, Markman & Felman, P.A., Tampa, for Respondents.
OVERTON, Justice.
We have for review Pizza Hut of America, Inc. v. Miller, 674 So.2d 178 (Fla. 2d DCA 1996), which conflicts with Breakers Palm Beach, Inc. v. Gloger, 646 So.2d 237 (Fla. 4th DCA 1994). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In the instant case, the district court found that it was without jurisdiction to decide whether the trial court erred in denying Pizza Hut's motion for summary judgment on *341 the basis of worker's compensation immunity. The trial court's order specifically stated that there were factual questions on the issue of worker's compensation immunity left for the jury and, consequently, no conclusive determination of nonentitlement to such immunity was made.
In Hastings v. Demming, 694 So.2d 718 (Fla. 1997), we held that an appellate court, under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi), does not have jurisdiction to review a non-final order denying a motion for summary judgment asserting worker's compensation immunity unless the order conclusively and finally determines a party's nonentitlement to such immunity. Accordingly, we approve the decision of the district court in the instant case.
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.